PER CURIAM.
The defendants appeal denial of their 3.850 motions. The record is extremely cloudy and it appears that the denial of these motions occurred without an eviden-tiary hearing. The 3.850 motions attack defendants’ three-year sentences on the grounds that they were not in compliance with a negotiated plea agreement for probation only. The 3.850 motions also assert that no court reporter was present at the time of the change of plea. In this respect the mandatory provisions of Rule of Criminal Procedure 3.170(j) should be noted.
After reviewing the cloudy record in this case, we conclude that the defendants were at least entitled to present evidence in support of their 3.850 motions, and the order of the court denying the motions is vacated. The matter is remanded for an evidentiary hearing.
LETTS, C.J., and BERANEK and DELL, JJ., concur.